--------------------------------------------------------------------------------

OPTION AGREEMENT

     THIS OPTION AGREEMENT (the “Agreement”) made and entered into this 28th day
of December 2010, by and between UCANDU LEARNING CENTRES, INC. (“Grantor”) and
MOUNT KNOWLEDGE HOLDINGS, INC. (“Optionee”).

     WITNESSETH:

     WHEREAS, Grantor owns, free and clear of any lien or claim, good and
merchantable title to 510,000 shares of restricted common stock (“Shares”) of
MOUNT KNOWLEDGE TECHNOLOGIES, INC or otherwise known as 1827281 ONTARIO INC., an
Ontario Canada Corporation (“Company”); and,

     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein the parties agree as follows:

  1.

RECITALS. The above recitals are true and correct and are incorporated by
reference herein.

        2.

GRANT OF OPTION. The Grantor hereby grants to Optionee an option (the “Option”)
to purchase the Shares, subject to the terms and conditions set forth herein.

        3.

TERM OF OPTION. The Option hereby granted shall be and remain in full force and
effect for five (5) year(s) from the date of execution hereof (the “Expiration
Date”).

        4.

EXERCISE OF OPTION.

     4.1 Exercise Price. Subject to terms and conditions set forth herein, as
payment for the exercise price of the Option, Optionee, in its sole discretion,
shall either: (i) deliver one hundred thousand (100,000) shares of its
restricted common stock (the “MKHD Shares”), adjusted on a pro-rata basis in the
event Optionee elects to exercise the Option with respect to a portion of the
Shares, to the Grantor; or (ii) make a cash payment to the Grantor equal to the
cash value of 100,000 MKHD Shares, adjusted on a pro-rata basis in the event
Optionee elects to exercise the Option with respect to a portion of the Shares,
based on a per share price equal to the closing bid price of the Optionee’s
common stock on the Option Exercise Date (as defined below).

     4.2 Method of Exercise. This Option may be exercised by delivery of an
executed written exercise notice from the Optionee (the “Exercise Notice”),
which shall state the election to exercise the Option and the number of Shares
in respect of which the Option is being exercised (the “Exercised Shares”). The
Exercise Notice shall be signed by the Optionee and shall be delivered in person
or by certified mail to the Grantor. The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares in accordance
with Section 4.1. This Option shall be deemed to be exercised upon receipt by
the Grantor of such fully executed Exercise Note accompanied by such aggregate
Exercise Price (the “Option Exercise Date”).

     5. REPRESENTATIONS AND WARRANTIES OF THE GRANTOR. Grantor represents and
warrants to Optionee, as of the date hereof, and as of the Option Exercise Date,
as follows:

  a.

All action on the part of Grantor, necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Grantor hereunder has been taken. This Agreement, when executed and delivered by
Grantor, will constitute a valid and legally binding obligation of Grantor,
enforceable against Grantor in accordance with its terms.


--------------------------------------------------------------------------------


  b.

Grantor is the lawful owner of the Shares with good and marketable title
thereto, and Grantor has the absolute right to sell, assign, convey, transfer
and deliver the Shares and any and all rights and benefits incident to the
ownership thereof (including, without limitation, any registration rights
pertaining to the Shares), all of which rights and benefits are transferable by
Grantor to Optionee pursuant to this Agreement, free and clear of all the
following (collectively called “Claims”) of any nature whatsoever: security
interests, liens, pledges, claims (pending or, to the Grantor’s knowledge,
threatened), charges, escrows, encumbrances, lock-up arrangements, options,
rights of first offer or refusal, community property rights, mortgages,
indentures, security agreements or other agreements, arrangements, contracts,
commitments, understandings or obligations, whether written or oral and whether
or not relating in any way to credit or the borrowing of money. In addition
there are no voting trusts or proxies in effect relating to the Shares. The
purchase and sale of the Shares as contemplated herein will (i) pass good and
marketable title to the Shares to Optionee, free and clear of all Claims, and
(ii) convey, free and clear of all Claims, any and all rights and benefits
incident to the ownership of such Shares (including, without limitation, any
registration rights pertaining to the Shares).

        c.

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, does or will violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge
or other restriction of any government, governmental agency, or court to which
Grantor is subject or any provision of its organizational documents or other
similar governing instruments, or conflict with, violate or constitute a default
under any agreement, credit facility, debt or other instrument or understanding
to which Grantor is a party.

        d.

There is no action, suit, proceeding, judgment, claim or investigation pending,
or to the knowledge of Grantor, threatened against Grantor which could
reasonably be expected in any manner to challenge or seek to prevent, enjoin,
alter or materially delay any of the transactions contemplated by this
Agreement.

        e.

No authorization, consent, approval or other order of, or declaration to or
filing with, any governmental agency or body or other person is required for the
valid authorization, execution, delivery and performance by Grantor of this
Agreement and the consummation of the transactions contemplated hereby.

        f.

Grantor is not under the jurisdiction of a court in a Title 11 or similar case
(within the meaning of Bankruptcy Code Section 368(a)(3)(A) (or related
provisions)) or involved in any insolvency proceeding or reorganization.

        g.

In the event Optionee elects to deliver the MKHD Shares as payment for the
Option exercise price and unless the MKHD Shares are covered by a then current
registration statement under the Securities Act of 1933, as amended (the “Act”),
Grantor acknowledges that it (a) is acquiring such MKHD Shares for investment
and not for distribution or resale (other than a distribution or resale which,
in the opinion of counsel satisfactory to the Company, may be made without
violating the registration provisions of the Act or any state securities laws),
(b) has been advised and understands that (i) the MKHD Shares have not been
registered under the Act and are “restricted securities” within the meaning of
Rule 144 under the Act and are subject to restrictions on transfer, (ii) the
Optionee is under no obligation to register the MKHD Shares under the Act or to
take any action which would make available to Grantor any exemption from such
registration, and (iii) the MKHD Shares may not be transferred without
compliance with all applicable federal and state securities laws.

2

--------------------------------------------------------------------------------

     6. TRANSFERABILITY OF OPTION. Neither this Option nor the Shares have been
registered under the Act and/or the Ontario Securities Commission. None of this
Option, the Shares or the rights and privileges conferred in whole and in part
hereby, may be transferred, assigned, pledged, or hypothecated in any manner
unless registered under the Act or, in the opinion of counsel satisfactory to
the Company, an exemption from registration under the Act is available. Neither
this Option nor the Shares shall be subject to levy and execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate, or
otherwise dispose of this Option or the Shares, or any right or privilege
conferred hereby, contrary to the provisions hereof, or upon levy and execution,
attachment or similar process on this Option and the rights and privileges
conferred under this Agreement, this Option and such rights and privileges shall
immediately become null and void.

     7. ISSUANCE OF SHARES. Grantor shall be obligated to sell the Shares to the
Optionee upon the exercise of the Option. Each certificate representing the
restricted Shares shall be stamped or otherwise imprinted with a legend
evidencing all applicable federal and local securities laws.

     8. GRANTOR’S RETENTION OF OWNERSHIP DURING OPTION PERIOD. During the term
of this Option, Grantor shall not sell, assign, transfer, bequeath, or otherwise
dispose of the Shares, in whole or in part, and Grantor shall not pledge or
hypothecate the Shares or create, or permit to be created, any liens against the
Shares, in whole or in part. Grantor shall defend the Shares against, and will
take such other action as is necessary to remove, any lien or claim on or to the
Shares and will defend the right, title and interest of Optionee in and to any
of the Shares against the claims and demands of all persons whomsoever. Within
five (5) business days from the date of execution of this Agreement, Grantor
agrees to execute an escrow agreement (the “Escrow Agreement”) with Optionee and
Birch First Advisors, LLC and/or assigns (the “Escrow Agent”) for the receipt
into safe keeping of the certificate or certificates representing the Shares
(the “Escrowed Certificates”) and setting forth the procedures and terms of the
release of the Escrow Certificates upon the exercise of the Option by the
Optionee.

     9. ADJUSTMENTS TO STOCK ISSUABLE UPON EXERCISE OF OPTION.

     9.1 An appropriate and proportionate adjustment shall be made in the
maximum number and/or kind of securities allocated to this Option, without
change in the aggregate purchase price applicable to the unexercised portion of
the outstanding Option, but with a corresponding adjustment in the price for
each share of stock or other unit of any security covered by this Option upon
the Company’s issuance of New Securities. New Securities shall mean any common
stock or preferred stock of the Company, whether now authorized or not, and
rights, options or warrants to purchase said common stock or preferred stock,
and securities of any type whatsoever that are, or may become, convertible into
said common stock or preferred stock; provided, New Securities does not include
(i) securities issued pursuant to any existing Company options outstanding on
the date of this Agreement or Company options issued, after the date of this
Agreement, pursuant to an existing options issued by the Company (ii) securities
offered to the public pursuant to a registration statement; or, (iii) securities
issued pursuant to the acquisition of another person by the Company, to purchase
substantially all of another person’s assets; or, any other reorganization
whereby the Company shall own less than fifty percent (50.0%) of the voting
power of the surviving entity. Except as provided for in this Section 9, if the
outstanding shares of common stock of the Company are increased, decreased,
changed into or exchanged for a different number or kind of stock or securities
of the Company or stock of a different par value or without par value, through
reorganization, recapitalization, reclassification, stock dividend, stock split;
or, reverse stock split, the appropriate and proportionate adjustment shall be
made hereunder.

3

--------------------------------------------------------------------------------

     9.2 Upon the date (i) of the dissolution or liquidation of the Company;
(ii) of a reorganization, merger or consolidation of the Company with one or
more persons in which the Company will not survive; (iii) of a transfer of
substantially all of the assets of the Company; or (iv) that a “person” or
“group” (within the meaning of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of 50% or more of the total voting equity interests of the Company,
then any Option granted hereunder shall be exercisable until the effective date
of such event (or such earlier date as this Option would otherwise expire
hereunder) and shall terminate and be of no further force or effect on such
effective date unless provision be made, in writing, in connection with such
event for the assumption of this Option, or the substitution for this Option of
new options covering the shares of any successor entity, or a parent or
subsidiary thereof, with appropriate adjustments as to number and kind of
securities and prices, in which event this Option or the new options substituted
therefor, shall continue in the manner and under the terms so provided. In the
event of such dissolution, liquidation, reorganization, merger, consolidation,
transfer of assets or change in beneficial ownership of the Company, and if
provision is not made in such transaction for the assumption of this Option or
the substitution for this Option of new options covering the shares of a
successor entity or a parent or subsidiary thereof, then the Optionee shall be
entitled, prior to the effective date of any such transaction, to purchase the
full number of shares of common stock of the Company which it would otherwise
have been entitled to purchase pursuant to this Option during the remaining term
of such Option. Upon the first purchase of shares of stock pursuant to a tender
offer or exchange offer, other than by the Company, for all or any part of the
stock, the Optionee shall be entitled, prior to the termination date of any such
tender offer, to purchase the full number of shares of stock under this Option
which it otherwise would have been entitled to purchase during the remaining
term of such Option.

     9.3 Whenever an adjustment to this Option is required to be made pursuant
to this Section 9, Grantor shall promptly give written notice to Optionee of
such adjustments.

     10. MISCELLANEOUS.

     10.1 Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing, and shall be deemed to have been duly given
when delivered personally or sent by registered or certified mail, return
receipt requested, postage prepaid to the Parties hereto at their addresses
indicated hereinafter. Either party may change his or its address for the
purpose of this paragraph by written notice similarly given. Parties addresses
are as follows:

GRANTOR: OPTIONEE:     UCANDU Learning Centres Inc. Mount Knowledge Holdings,
Inc. 150 Consumers Road, 39555 Orchard Hill Place Suite 202 Suite 600 PMB 6096
Toronto, ON M2J 1P9, Canada Novi, Michigan 48375, USA Attn: Erwin Sniedzins
Attn: Daniel A. Carr Tel: (416) 858-2618 Tel: (248) 468-4688 Fax: (647) 353-2888
Fax: (248) 671-5080 Email: esniedzins@gmail.com Email: dcarr@mkhd.net

4

--------------------------------------------------------------------------------

     10.2 Entire Agreement. This Agreement represents the entire agreement of
the parties hereto with respect to the matters contemplated hereby, and there
are no written or oral representations, warranties, understandings or agreements
with respect hereto except as expressly set forth herein.

     10.3 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
each party or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No action taken pursuant to this Agreement, including
any investigation by or on behalf of any party, will be deemed to constitute a
waiver by the party taking such action, or compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach.

     10.4 Captions. The captions appearing in this Agreement are inserted as a
matter of convenience and for reference and in no way affect this Agreement,
define, limit or describe its scope or any of its provisions.

     10.5 Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.

     10.6 Benefits. This Agreement shall be binding on and inure to the benefit
of the parties hereto and their respective successors, heirs, personal
representatives, and permitted assigns.

     10.7 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired hereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

     10.8 Arbitration. Any controversy, dispute or claim arising out of or
relating to this Agreement or the breach thereof shall be settled by
arbitration. Arbitration proceedings shall be conducted in accordance with the
rules then prevailing of the American Arbitration Association or any successor.
The award of the Arbitration shall be binding on the Parties. Judgment shall be
entered upon an award of a majority of the arbitrators filed in a court of
competent jurisdiction and confirmed by such court. Venue for Arbitration
proceedings shall be Clarke County, Nevada. The Parties consent that the costs
of arbitration, attorneys’ fees of the Parties, together with all other expenses
shall be paid as provided in the Arbitration award.

     10.9 Number of Parties. The singular shall include the plural and the
plural the singular and one gender shall include all genders. As used in this
Agreement the term Affiliate means a person, directly or indirectly through one
or more intermediaries, controls or is controlled by, or is under, control with,
the Company.

     10.10 Currency. In all instances, references to monies used in this
Agreement shall be deemed to be United States dollars.

     10.11 Multiple Counterparts. This Agreement may be executed via facsimile
in one or more counterparts and transmitted via facsimile or PDF, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. When counterparts of copies have been executed by all
parties, they shall have the same effect as if the signatures to each
counterpart or copy were upon the same document and copies of such documents
shall be deemed valid as originals.

5

--------------------------------------------------------------------------------

     10.12 Further Assurances. Each of the parties hereby agrees and provides
further assurances that it will, in the future, execute and deliver any and all
further agreements, certificates, instruments and documents and do and perform
or cause to be done and performed, all acts and things as may be necessary or
appropriate to carry out the intent and accomplish the purposes of this
Agreement.

     IN WITNESS WHEREOF the undersigned have executed this Agreement as of the
day and year first written above. The parties hereto agree that facsimile
signatures shall be as effective as if originals.

WITNESSES:   GRANTOR                 UCANDU LEARNING CETNERS, INC., Print Name:
_______________________________________   an Ontario Canada Corporation        
        /s/ Erwin Sniedzins Print Name: _______________________________________
  By: Erwin Sniedzins     Its: President and CEO                   WITNESSES:  
OPTIONEE                 MOUNT KNOWLEDGE HOLDINGS, INC., Print Name:
_______________________________________   A Nevada Corporation                  
    /s/ Daniel A. Carr Print Name: _______________________________________   By:
Daniel A. Carr     Its: President and CEO

6

--------------------------------------------------------------------------------